On Rehearing.
Spencer, J.
The rehearing in this case was granted in order to reconsider the allowances made by us for attorneys’ fees.
The evidence shows that the estate consisted uniquely of the plantation, for the recovery of which the attorneys’ fees a,re claimed.
*134As the attorneys would, have received absolutely nothing had their efforts failed, we do not believe any attorney in good practice would under these conditions have undertaken the litigation in prospect at a less, per centum than we have allowed.
We see no reason to modify our former opinion and decree herein,, and it is ordered that the sum remain undisturbed.